DETAILED ACTION
Claim(s) 1-2 as filed 11/15/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 11174625.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite all of the limitations set forth in the claims of the instant application, including a housing, a first water pressure sensor, a second water pressure sensor, a main valve and a controller.  The controller is recited as causing the main valve to be placed in a closed position based on a first measurement signal (which refers to the signal from the first water pressure sensor).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abuda et al. (US Patent 9857803).
Regarding Claim 1, Abuda discloses an isolation device for isolating a plumbing system of a premises from a potable water source (isolating a downstream system from the upstream source), comprising: a housing (the interconnected fluid components define a housing in the same manner as achieved by applicant) having an inlet 33 adapted to be connected to a water supply line 200 and an outlet 34 adapted to be connected to a plumbing system of a premises (via outlet conduit 200 as shown in Figure 1); a first water pressure sensor 15 configured to sense water pressure of water flowing through the water supply line and output an inlet pressure measurement signal (via line 42 connected with 15 as shown in Figure 1); a second water pressure sensor (although not shown, Abuda discloses that an additional pressure sensor 15 may be provided downstream of valve 13; col. 6, lines 4-22) configured to sense water pressure of water flowing through the plumbing system and output an outlet pressure measurement signal (via an additional line 42); a main valve 13 disposed in the housing (coupled with the rest of the interconnected fluid components in the same manner as achieved by applicant) between the first and second water pressure sensors 15 (as described above; sensors 15 provided both upstream and downstream of valve 13; col. 6, lines 4-22), the main valve 13 being electrically controllable (via line 42 connected with 13 as shown in Figure 1); and a controller 51 communicatively coupled to the first and second water pressure sensors (via lines 42), the controller configured to cause the main valve 13 to be placed in a closed position (“cease” water pressure; col. 7, lines 51-67) thereby isolating the plumbing system from the potable water source (when valve 24 is also closed) based at least in part on the inlet pressure measurement signal from the first water pressure sensor (this is achieved as described in col. 7, lines 49-55 and col. 12, lines 33-57; processing unit 50 controls pressure by operating valve 13 as described in col. 7, lines 49-55 and such pressure control is determined based at least in part on the inlet pressure measurement signals from 15 as described in col. 12, lines 33-57).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action (or with a timely filed terminal disclaimer as described above) and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Abuda is seen as closest prior art as described above.  Abuda further teaches the controller adjusts valve 13 in response to signals from pressure sensor 15, however Abuda fails to teach “the controller causes the main valve to be placed in the closed position if the inlet pressure measurement signal indicates that the water pressure of the water flowing through the water supply line is less than a low pressure set point”.  Klaver et al. (US Patent 6880567) teaches a controller closing a valve 8 in response to an upstream pressure measurement (from sensor 10) above a predetermined value, but fails to teach closing the valve if the measurement is less than a low pressure set point as recited in claim 2.
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure.  Goseco (US Patent Application 2011/0114202) teaches a sensor 120 to measure pressure for comparison to a threshold and control valve 110.  However, the sensor is downstream of the valve 110 and therefore Goseco does not disclose the controller causing the main valve to be placed in the closed position if the inlet pressure measurement signal indicates that the water pressure of the water flowing through the water supply line is less than a low pressure set point. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753